Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 3, 2017

                                      No. 04-17-00371-CV

   IN THE MATTER OF GUARDIANSHIP OF DONNA JEANNE HAMMOND AND
                      INCAPACITATED PERSON,

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 9,688
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
        Appellee’s agreed motion for substitution of counsel is granted. We order the clerk of the
court to substitute Oscar A. Vela, Jr., as appellee Vicki Anderson’s lead counsel.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2017.



                                                    ___________________________________
                                                    Luz Estrada
                                                    Chief Deputy Clerk